Citation Nr: 0408396	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  00-10 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches as a 
residual of a facial injury in service.

2.  Entitlement to service connection for vision impairment 
as a residual of a facial injury in service, claimed as 
blurred vision. 

3.  Entitlement to service connection for eye irritation as a 
residual of a facial injury in service.  

4.  Entitlement to service connection for an acquired 
psychiatric disorder.

5.  Entitlement to service connection for chronic disability 
manifested by pain and numbness in the arms and hands.

6.  Entitlement to service connection for chronic disability 
manifested by multiple joint pain, to include the shoulders, 
the neck, the legs, feet, and ankles.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran was discharged from the Army National Guard in 
October 1993 and had, according to memo of same date from the 
Total Army Personnel Command, 8 years, 10 months and 12 days 
of service prior to that.  The veteran's National Guard 
Bureau (NGB) Form 22, indicating service in the National 
Guard has not been associated with the claims file.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) of Philadelphia, 
Pennsylvania.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

In October 2003, the veteran appeared at a videoconference 
hearing before the undersigned veterans' law judge.  She 
testified that she had been in receipt of Social Security 
Administration (SSA) disability benefits from approximately 
2001.  She was unsure of the basis of the award.  In 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992), the United 
States Court of Appeals for Veterans Claims held that the 
duty to assist the veteran requires that once VA is placed on 
notice of the existence of relevant records, VA must obtain 
this evidence and give it appropriate consideration and 
weight.  The veteran also made reference to having seen a 
private physician in New Jersey.  Those records should be 
obtained.

The veteran seeks to establish service connection for 
headaches she claims are the result of a facial injury during 
active duty.  Service medical records confirm that the 
veteran did sustain a laceration to the right eyelid during 
service in December 1985.  

Post service treatment reports show frequent evaluation and 
treatment for chronic headaches and seem to indicate that a 
contributing factor in the veteran's history was her prior 
inservice injury.  However a VA examination dated in August 
1998 neurological examination was normal, with no deficits 
whatsoever.  The examiner concluded that the veteran's pain 
did not fit any specific pattern and that there was no 
disability.  

Regarding her eyes, initially, the Board notes that 
notwithstanding the grant of service connection already in 
effect for painful and disfiguring right eye scars, the 
veteran seeks service connection for separate disability of 
the right eye, claimed as irritation.  

The claims file contains medical evidence suggesting that the 
veteran has additional disability of the right eye related to 
her inservice injury.  Post service clinical records show the 
veteran was variously treated for chemosis, epiphora, and 
dryness of the right eye.  Diagnoses of ptosis of the right 
lid secondary to trauma and chronic blepharoconjunctivitis 
secondary to trauma have also been made.  Of some 
significance are several medical opinions from the veteran's 
VA physician, most recently in October 2003, with diagnoses 
of post-traumatic neuralgia.  However VA examinations in May 
1995, December 1996, September 1999, and May 2000 
consistently show cranial nerves I-XII are intact. 

With regard to the claim for an acquired psychiatric disorder 
the Board notes the veteran reported problems with depression 
and nervousness in January 1993 prior to discharge from the 
National Guard.  Post service treatment records show 
treatment for psychiatric symptoms variously diagnosed as 
major depression, schizophrenia and anxiety.  The veteran's 
private physician concluded that with reasonable degree of 
medical certainty, the veteran's symptoms of major depressive 
disorder and many of her anxiety disorder symptoms were the 
direct consequence of injuries she suffered while in the 
service in 1985 and 1987.  The examiner further concluded 
that these injuries continued to represent physical pain and 
numerous physical limitations that have triggered the onset 
of her clinical depression symptoms in 1993.  

This opinion raises the possibility that the veteran has 
developed a psychiatric secondary to a service connected 
disability.  38 C.F.R. § 3.310 (2003).  Moreover, in Allen v. 
Brown, 7 Vet. App. 439, 448 (1993), the U.S. Court of Appeals 
for Veterans Claims, (the Court) defined aggravation of a 
non-service-connected disability by a service connected 
disability as any additional impairment of earning capacity 
resulting from an already service-connected condition, and 
held that when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Accordingly, more definitive medical evidence on the question 
of whether the veteran currently has headaches, a right eye 
disability and a psychiatric disorder and an opinion as to 
their etiology is needed before the claim on the merits can 
be properly adjudicated.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 173 (1991) (emphasizing that adjudicators cannot 
rely on their own unsubstantiated judgment in resolving 
medical questions).  The current record is inadequate to 
render a fully informed decision on the issue without the 
benefit of medical expertise.  Thus, a remand to the RO for 
further evidentiary development is required in order to 
fulfill the statutory duty to assist.  Green v. Derwinski, 1 
Vet. App. 121 (1991).

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the veteran 
should be informed as to what evidence the VA would obtain, 
and what evidence he would be responsible for obtaining.  See 
38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Final adjudication by the 
Board cannot be undertaken without this notice.  See 
Quartuccio.  

Consequently, in order to secure this evidence, the case is 
REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and  any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate each 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran, to include records of 
private medical treatment, if the veteran 
has provided sufficiently detailed 
information to make such requests 
feasible.  In any case, the RO should 
document attempts to ensure all 
contemporary records of pertinent VA 
treatment or evaluation are associated 
with the claims file.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request her to 
submit the outstanding evidence.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's award of 
Social Security disability benefits as 
well as the medical records relied upon 
when making that determination.

4.  The veteran should then be afforded a 
VA neurologic examination to determine 
the nature and etiology of any headache 
disorder and the extent, if any, to which 
such pathology now present is related to 
an inservice facility injury.  All 
indicated tests and studies should be 
conducted and all findings should be 
reported in detail.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  The examiner should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  The examination 
should include any diagnostic testing 
that is deemed necessary for an accurate 
assessment and the examiner should review 
the results of any testing prior to 
completing the report.  Complete 
diagnoses should be provided.  

The examiner must provide a specific 
opinion as to whether the veteran 
currently has a headache disorder and 
provide an opinion, based upon a review 
of the current clinical findings and the 
evidence in the claims file, as to the 
medical probability that any current 
headache is related to the right eye 
facial injury sustained in service.  If 
an opinion cannot be entered without 
resort to speculation, that too should be 
set forth.  Any opinion provided should 
be explained in the context of other 
opinions of record, in particular the 
service and private medical records dated 
in December 1985.  If the examiner agrees 
or disagrees with any opinion of record, 
he/she should specify the reasons 
therefore.  

5.  The veteran should be afforded 
appropriate VA examination to more 
accurately determine the exact nature and 
etiology of any current right eye 
disability, including, ptosis, 
blepharoconjunctivitis or nerve damage 
and the extent, if any, to which any 
pathology now present is related to 
service.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The examiner should elicit from the 
veteran a detailed history regarding the 
onset and progression of relevant 
symptoms.  The examinations should 
include any diagnostic testing that is 
deemed necessary for an accurate 
assessment and the examiners should 
review the results of any testing prior 
to completing the report. Complete 
diagnoses should be provided.  

The examiner should discuss the nature 
and extent of any right eye disability 
present, and then set forth the medical 
probabilities that any right eye 
disorder, if present, is traceable to any 
disease or injury the veteran experienced 
during his military service.  The 
examiner should specifically identify the 
cranial nerves affected, if any, by the 
right eye laceration and describe all 
current symptoms and associated 
impairment of function.  If any 
disability is considered traumatic in 
origin, the nature of the trauma and the 
source of the information relied upon 
should be indicated.  Any opinion 
provided should include discussion of 
specific evidence of record, including 
service medical records and the October 
2001 and October 2003 opinions from the 
veteran's VA physician.  The basis for 
the conclusions reached should be stated 
in full, and any opinion contrary to 
those already of record should be 
reconciled, to the extent possible.  If 
the examiner is unable to answer any of 
the questions posed with any degree of 
medical certainty, he or she should 
clearly so state.  

6.  The veteran should be afforded a VA 
psychiatric examination, by a 
psychiatrist to determine the etiology of 
any current psychiatric disorder present.  
All indicated tests and studies, 
including psychological 
examination/testing, if necessary, are to 
be performed.  Prior to the examination, 
the claims folder must be made available 
to the examiner for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

If the veteran is found to have an 
acquired psychiatric disorder, an opinion 
should be expressed as to whether the 
disorder may be attributed to any 
service-connected disability.  If more 
than one psychiatric disorder is 
diagnosed, the examiner should offer an 
opinion on the etiology of each such 
psychiatric disorder, and whether it is 
at least as likely as not that this 
disorder is caused by any service-
connected disability. 

If a service-connected disability did not 
cause any psychiatric disorder, the 
examiner should state whether the 
psychiatric disorder was aggravated by or 
increased in severity as a result of any 
service-connected disability?  If such 
aggravation is found, the increment 
should be identified and defined in terms 
of actual reported findings on 
examination.

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran and her 
representative an appropriate 
supplemental statement of the case to and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



